Citation Nr: 0016484	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  93-14 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to December 
1969.  He served in Vietnam from October 1968 to December 
1969.

In a Board of Veterans' Appeals (Board) decision in November 
1997, the Board determined that a preponderance of the 
evidence was against the veteran's claim for service 
connection for PTSD because it had not been shown that the 
veteran was engaged in combat with the enemy during his 
service in Vietnam, there was no credible supporting evidence 
to show that the veteran was exposed to a verifiable 
stressful event while serving in Vietnam, and the veteran was 
not shown to have PTSD as a result of his military service.  
The Board further determined that despite its finding that 
the veteran had submitted a well-grounded claim, no 
additional duty to assist the veteran existed in light of the 
veteran's failure to provide the regional office (RO) with 
his current address or cooperate with efforts to assist him.

The appellant thereafter timely appealed the November 28, 
1997 Board decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
The Court, in an Order of April 5, 1999, vacated the Board's 
November 1997 decision, and in so doing, remanded the case to 
the Board for further action pursuant to an April 1999 Joint 
Motion for Remand.

In a March 2000 Interlocutory Order, the Board determined 
that good cause had been shown to permit the withdrawal of 
the veteran's previous attorney in this matter.  The Board 
further observes that the veteran has already selected new 
counsel, and that the new retainer agreement has been 
associated with the claims folder.






REMAND

The aforementioned Joint Motion for Remand, which was the 
result of an agreement between a representative of the 
Secretary and the veteran's previous attorney, initially 
observed:

On April 17, 1996, the RO sent a letter to the 
veteran informing him that he had a right to a 
hearing before another member of the Board, because 
the member who had conducted a previous hearing in 
1993 was no longer employed by the Board.  This 
letter was sent to the veteran at one address in 
Nevada.  (R. 206).  On April 25, 1996, the veteran 
returned the letter and indicated thereon that he 
wanted to appear at a travel Board hearing.  (R. 
206).  The letter was sent to the RO in an envelope 
which bore a different return address in Nevada.  
(R. 207). 

After then noting that the veteran failed to report for an 
August 25, 1997 travel Board hearing, the Joint Motion cited 
the Board's statements in the November 1997 decision 
reflecting reliance on the veteran's lack of cooperation in 
failing to report for the scheduled hearing and provide the 
RO with his current address as bases for the Board's 
determination that additional efforts to afford the veteran 
with a hearing under the duty to assist were not warranted.  
Thereafter, the Joint Motion went on to note that where a 
mailing was returned as undeliverable and a claimant's file 
disclosed other possible and plausible addresses, the Board 
had to make an effort to locate the veteran at the 
alternative known addresses.  Cross v. Brown, 9 Vet. App. 18, 
19 (1996).

Therefore, the Joint Motion determined that:

In this case, the BVA did note that the notice 
letter to the veteran, informing him of the date 
and place of the travel Board hearing, was returned 
as undeliverable.  (R. 9).  However, the BVA did 
not discuss the existence of the envelope with the 
different return address in the veteran's claims 
file, and whether this constituted another 
"possible and plausible" address. 

Although not specifically requested, based on all of the 
above, the Board will assume that the Joint Motion has 
concluded that further efforts should be taken to provide the 
veteran with his requested travel Board hearing in this 
matter.  In this regard, the Board would like to remind the 
RO that this hearing should be scheduled with at least 30 
days advance notice in accordance with 38 C.F.R. § 19.76 
(1999).  All further notices to the veteran should be 
directed to the address at the Arizona State Prison provided 
by the veteran in his correspondence to the Board dated 
February 2, 2000, until otherwise notified by the veteran or 
his representative.

In addition, the Joint Motion observed that if basic 
eligibility for Department of Veterans Affairs (VA) benefits 
was established and the claim was well grounded, then VA must 
assist the veteran in developing the facts pertinent to the 
claim.  Suttmann v. Brown, 5 Vet. App. 127, 137 (1993); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  However, the 
Joint Motion found that the BVA failed to recognize that 
appellant was credited with participation in the "9th 
Unnamed Campaign."  Moreover, the Joint Motion noted that 
the appellant alleged that, when he was assigned to the 9th 
Division Headquarters at Dong Tam and to the "2nd of the 60 
Infantry Battalion," 3rd Brigade, 9th Infantry Division at 
Tan An/Tantru, the positions were frequently mortared, and 
that no effort was made to verify this information.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 167 (1996).  

Since the Joint Motion found that the veteran's service 
records demonstrated that he participated in a campaign in 
Vietnam, it determined that appropriate steps should be 
undertaken to secure additional information regarding the 
veteran's wartime service.  In addition, the Joint Motion 
directed that the veteran should be afforded the opportunity 
to provide additional details regarding his service and his 
alleged stressors so that an inquiry could thereafter be made 
to the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), in accordance with VA Adjudication 
Procedures Manual M21-1, Part III, Paragraph 5.14(b).  The 
appellant was also to be informed that failure to respond or 
an incomplete response might make it difficult or impossible 
to obtain the necessary evidence.

Although also not specifically mentioned in the Joint Motion, 
the Board would infer the additional request that if a 
stressor is found to have been verified pursuant to the 
above-noted measures, additional VA medical examination 
should be scheduled to determine whether this stressor 
supported a diagnosis of PTSD, and whether such stressor was 
related to the veteran's current symptomatology.  Dizoglio v. 
Brown, supra.  

Review of the record also indicates there is another matter 
that must be addressed in the course of the further 
development of this claim.  In June 1985, the claimant 
alleged to an examiner that after several months as a 
bartender in an officers' club, he lost his conscientious 
objector status and was assigned to a unit in the "field."  
He stated his "platoon saw lots of action" and he was 
"frequently" in combat.  In September 1985, he completed a 
statement concerning his experiences in service.  It makes no 
mention of being assigned to a "platoon" that was 
"frequently" in combat.  It does mention being under rocket 
or mortar attack.

At a hearing before a Board member in June 1993, the claimant 
again stated that originally he served as a bartender and 
accountant at an officers' club.   He testified that he lost 
his conscientious objector status and was transferred to an 
infantry "platoon" as a "combat infantryman."  He reported 
he was in the field three or four days at a time and that he 
was on combat assaults a couple of times per month.  He saw 
people killed.  He saw lieutenants shot in the back by their 
own troops.  In his various statements about events in 
service, the claimant has been unable to provide specific 
names of any individual he alleges was killed or wounded in 
his presence.  

In the Board's remand of February 1994, the obvious conflicts 
between the claimant's accounts and what was documented in 
the record were set forth.  The Board noted the lack of an 
award of the Combat Infantryman Badge where the claimant was 
alleging extensive combat service with an infantry unit.  The 
Board further noted what the administrative records disclosed 
about his actual military occupational specialties and the 
obvious discrepancy between entries in the service medical 
records and the claimants' allegations.  

In accordance with the Board's request on remand, the 
claimant was asked to again provide a statement concerning 
his alleged stressor events.  His May 1994 statement 
conspicuously omits all references to his prior claims that 
he had served with an infantry platoon in the field.  

As noted above, the Joint Motion directed further development 
with regard to allegations that the claimant was under 
frequent mortar attack in service at Dong Tam and Tan 
An\Tantru.  It further required the Board to address whether 
the credit for a "9th Unnamed Campaign" supported his 
accounts.  The Board, of course, must comply with these 
directions.  It is clear, however, that as the Board noted in 
both 1994 and 1997, the record raises a fundamental question 
as to the claimant's credibility as to events in service.  
The lack of crediblity as to the assertions of events in 
service in the context of a claim for benefits goes to his 
overall credibility with regard to his evidentiary 
assertions.  The Joint Motion does not address this question, 
and therefore the Board finds it remains very much at issue 
in this matter.  This also requires further development. 

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should arrange for the veteran 
to have a hearing at the RO before a 
traveling member of the Board.  Any 
further adjudication requested pursuant 
to this remand should be held in abeyance 
until after the hearing is scheduled and 
completed.

3.  The veteran should be asked to 
identify any sources of recent medical 
treatment for PTSD.  Any medical records 
other than those now on file pertaining 
to treatment for PTSD should be obtained 
and associated with the claims folder.

4.  In accordance with the Joint Motion, 
the claimant should be requested to asked 
to review his accounts of alleged 
traumatic events during his participation 
in the "9th Unnamed Campaign," and/or 
assignment to the Headquarters and 
Headquarters Company, 9th Division 
Headquarters at Dong Tam and to 
Headquarters and Headquarters Company, 
2nd Battalion, 60th Infantry, 3rd 
Brigade, 9th Infantry Division at Tan 
An/Tantru, and add any additional 
information possible, including a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be asked to provide to the best of his 
ability any specific details to each of 
the claimed stressful events noted above, 
such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran should indicate 
which of these alleged stressful events 
listed above he is referring when he 
writes relative to any specific incident.  
If there are additional stressors, he 
should note those stressors and number 
them accordingly.

The veteran should specifically address 
the following: Does he maintain that he 
was assigned to an infantry platoon in 
the field in Vietnam when he was assigned 
to the 2d Battalion, 60th Infantry, that 
saw combat and made combat assaults "a 
couple" of times per month?    If so, he 
should provide a copy of any documents in 
his possession showing he was assigned to 
such a unit and any documents 
demonstrating that he was awarded the 
Combat Infantryman Badge.  

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information would be difficult or 
impossible.

5.  After the claimant has been afforded 
an opportunity to respond to the request 
set out in paragraph 4, but regardless of 
whether he responds, the RO should 
request the USASCRUR, 7798 Cissna Road, 
Springfield, Virginia, 22150 to provide 
any additional information which might 
corroborate the veteran's alleged 
stressors.  The RO should provide 
USASCRUR with a copy of the claimant's DA 
Form 20, Enlisted Qualification Record, 
as well as a summary of the alleged 
stressor events.  With respect to alleged 
mortar attacks, the USASCRUR, or other 
appropriate service department, should be 
asked to confirm whether Headquarters and 
Headquarters Company, 9th Division 
Headquarters at Dong Tam and/or the 
Headquarters and Headquarters Company, 
2nd Battalion, 60th Infantry, 9th 
Infantry Division at Tan An/Tantru 
sustained mortar attacks in Vietnam 
during the respective period the veteran 
was with these units.   The USASCRUR 
whould be requested to address what the 
credit for participation in the "9th 
Unnamed Campaign" in Vietnam does or 
does not confirm about the claimant's 
personal participation in combat.  The 
USASCRUR should also be requested to 
address whether the information on the 
veteran's DA Form 20 supports his account 
that he was assigned to an infantry 
platoon that participated in combat when 
he was assigned to the 2d Battalion, 60th 
Infantry, and whether the absence of an 
award of the Combat Infantryman Badge 
would or would not be consistent with a 
claim of participation of an individual 
in extensive combat operations as a 
member of a rifle platoon in and infantry 
unit.  

6.  After the foregoing development has 
been completed to the extent possible, 
the RO should review the record and 
determine if there is credible supporting 
evidence that an event alleged as a 
stressor in service occurred.  In this 
context, the RO should make a further 
determination as to whether the claimant 
is credible as to the events he alleges 
in service and as to his evidentiary 
assertions in support of his claim for 
benefits.  

7.  The RO then should arrange for the 
veteran to be afforded a VA psychiatric 
examination by a psychiatrist who has not 
previously examined him to determine the 
correct diagnosis of any psychiatric 
disorder present and to determine whether 
the diagnostic criteria for PTSD are 
satisfied (current regulations require a 
diagnosis of PTSD in conformance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV)).  All 
indicated studies must be conducted.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examination report must 
reflect a review of pertinent material in 
the claims folder.  The examiner should 
integrate all previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the veteran's psychiatric status.  The 
examiner should be informed of the 
stressor(s) that have been verified.  The 
examiner should be requested to provide 
an opinion as to the etiology of any such 
condition.  Regarding PTSD, if found, the 
examiner should express an opinion as to 
whether the veteran has PTSD related to 
his military service, and whether a 
diagnosis of PTSD is supportable solely 
by the stressor(s) that have been 
supported in the record.  

The examiner should also be requested to 
state whether the diagnostic criteria for 
PTSD contain objective or subjective 
elements.  If there are objective 
elements that can be independently 
verified without reliance upon the 
crediblity of the statements of the 
individual under examination, those 
elements should be identified and the 
examiner should indicate whether the 
presence of those elements alone would 
support the diagnosis.  If there are 
subjective elements to the diagnosis, the 
examiner should state whether these 
elements can be verified in the 
examination setting or by evidence of 
record, or by any other means, without 
relying upon the crediblity of the 
reports of the subjective symptoms by the 
individual claiming to have PTSD. 

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1999); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that the 
requested opinions are in compliance with 
this remand and if they are not, the RO 
should implement corrective procedures.

8.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
PTSD.   

If the benefits sought on appeal remain denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case, and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome as to this issue.  The appellant need take 
no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 

Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




